 

Exhibit 10.2

 

FIRST AMENDMENT

 

TO

 

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated the 8th
day of December, 2015, is made and entered into by and among SmartFinancial,
Inc., a Tennessee corporation and registered bank holding company (f/k/a
Cornerstone Bancshares, Inc.) (the “Company”), Cornerstone Community Bank, a
banking corporation organized under the laws of the State of Tennessee (the
“Bank”), and Gary W. Petty, Jr., a resident of the State of Georgia (the
“Employee”). The Company, the Bank, and the Employee are sometimes referred to
collectively in this Amendment as the “Parties,” and each of the Company, the
Bank, and the Employee is sometimes referred to individually in this Amendment
as a “Party.”

 

RECITALS

 

WHEREAS, the Parties are party to that certain Employment Agreement dated
December 5, 2014 (the “Employment Agreement”), providing for the Employee’s
employment by the Company and the Bank;

 

WHEREAS, effective after the close of business on August 31, 2015,
SmartFinancial, Inc., a Tennessee corporation, merged with and into the Company
(the “Merger”), with the Company being the corporation to survive the Merger;

 

WHEREAS, as a result of the Merger, the Employee’s position with the Company and
the Bank changed, and the Parties desire to amend the Employment Agreement to
reflect such change in the Employee’s position with the Company and the Bank;
and

 

WHEREAS, Section 17 of the Employment Agreement requires that any amendment to
the Employment Agreement be set forth in a written instrument signed by all of
the Parties.

 

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.                  Defined Terms. Capitalized terms used but not defined in
this Amendment shall have the respective meanings ascribed to such terms in the
Employment Agreement.

 

2.                  Employment Agreement Amendments. The Parties acknowledge and
agree that the Employment Agreement is hereby amended as follows:

 

(a)                Amendment of Recitals. Paragraph “A” of the Recitals to the
Employment Agreement is amended to read in its entirety as follows:

 

A. The Employer desires to employ the Employee as Executive Vice President and
Chief Risk Officer of the Company and the Bank, and the Employee desires to
accept such employment.

 

(b)               Amendment of Section 2(a). Section 2(a) of the Employment
Agreement is amended to read in its entirety as follows:

 



 1 

 

  

(a) Position(s). The Employee will be employed as Executive Vice President and
Chief Risk Officer of the Company and the Bank and shall perform and discharge
faithfully the duties and responsibilities which may be assigned to the Employee
from time to time in connection with the conduct of the Employer’s business. The
duties and responsibilities of the Employee shall be commensurate with those of
individuals holding similar positions at other bank holding companies and banks
similarly situated. The Employee will report directly to the Audit Committee of
the Board of Directors of the Company.

 

(c)                Amendment of Section 11. The Employer’s address for notices
and other communications under the Employment Agreement, set forth in Section 11
of the Employment Agreement, is amended as follows:

 

SmartFinancial, Inc.

Attention: President/CEO

 

If by personal delivery or courier:

 

2430 Teaster Lane, Suite 205

Pigeon Forge, Tennessee 37863

 

If by mail:

 

Post Office Box 1910

Pigeon Forge, Tennessee 37868-1910

 

3.                  Counterparts. This Amendment may be executed by the Parties
in any number of counterparts (which may be delivered by facsimile, email, or
other similar means of electronic transmission), each of which, when duly
executed, shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

4.                  Governing Law. This Amendment shall in all respects be
governed by and construed, interpreted, and enforced in accordance with the laws
of the State of Tennessee, without regard to principles of conflict of laws.

 

5.                  Captions. The captions, headings, and section numbers
appearing in this Amendment have been inserted for purposes of convenience of
reference only and shall be given no force or effect in the construction or
interpretation of this Amendment.

 

6.                  Ratification. Except as expressly amended by this Amendment,
the Employment Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

 

7.                  Effective Date. This Amendment is entered into by the
parties on the date first above written to be effective as of September 1, 2015.

 

 

(Signature Page Follows)

 



 2 

 

  

IN WITNESS WHEREOF, each Party has executed and delivered this Amendment as of
the day and year first above written.

 



COMPANY: SMARTFINANCIAL, INC.               By: /s/ William Y. Carroll, Jr.    
William Y. Carroll, Jr.     President and Chief Executive Officer            
BANK: CORNERSTONE COMMUNITY BANK               By: /s/ Robert B. Watson    
Robert B. Watson     President             EMPLOYEE:   /s/ Gary W. Petty, Jr.  
  Gary W. Petty, Jr.

 


 

 





 

 

 



(Signature Page to First Amendment to Employment Agreement)

 



  

